Title: To James Madison from Ebenezer Potter, 25 August 1803
From: Potter, Ebenezer
To: Madison, James


Dear Sir,
Charlestown Jefferson County Augt. 25th 1803
I received your favor of the 30th of June, return my most grateful acknowledgments for your friendly attention. I should be unwilling to be again troublesome to you, but the unexpected cession of Louisianna opening such a large scope to the spirit of adventure, I take the liberty of soliciting your Patronage, to procure me some one of the offices which, will be established there.
I should prefer a situation in the Mississippi territory having more knowledge of that country, nevertheless I believe Louisianna offers equally advantageous prospects to emigrants.
The great breadth of the Mississippi swamps on the western side, precludes that convenient communication with the river which, the eastern side enjoys, but I believe the soil of Louisianna is superior, and the climate equal to that of Natches. As there will doubtless be a number of governments established in that extensive range of country, and offices opened for the sale of lands, I would willingly unde⟨r⟩take the office of Register, in that tract of country opposite the Illinois River, should a salary be annexed to it sufficient to authorise moving so great a distance.
There will no doubt be numerous applicants for all offices. I have therefore taken the liberty of expressing my wishes thu⟨s⟩ early on the subject. Should an opening for this, or some oth⟨er⟩ appointment which may come within the compass of my abilities, be presented, your attention to it will confer a singular obligation. Should you be in Orange in the beginning of October, I may then perhaps, have an opportunity of mentioning this subject personally. With the highest respect, I am your obliged
Ebenr Potter
 

   
   RC (DLC).


